DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application has not claimed any foreign or domestic priority.

Response to argument
Applicant's arguments filed on 11/30/2021 have been fully considered.
With regards to remarks about “Section B: Claim objection” the arguments are persuasive. The amended claims withdraw the objections.
With regards to remarks about “Section C- The art based rejections” the arguments are not persuasive.
Applicant argues – “The claims recite analyzing sub-areas of voltage signature voltage-versus-time plots for voltage variance indicating potential failure events. The cited art does not teach or suggest these features.”
Examiner respectfully disagrees for the following reason:
The prior art of Bartram clearly teaches division of voltage versus time plot in sub areas and denotes them by SS1, SS2….SSn (Para [0015]-[0019]).
The art further teaches the variation of this signal and their usage at Para [0004] and [0018]. 
The prior art of Goldstein clearly points the data signature and its usage in Para [0080]. Thus the rejection is still valid and maintained.
Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-8, 11-15, 17-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 1, the  amended claim states following :
“each digital signature of the first set of digital signatures being a digital representation and generated based upon the physical voltage characteristics, each of the first set of the digital signatures representing a subset of the set of voltage measurements and including plots of voltage versus time with selected sub-areas of the plots representing first voltage variances indicating a failure event associated with a failure condition; 
generating an inference regarding the first set of digital signatures, wherein the generated inference facilitates identification and classification of a set of patterns and wherein one of the patterns is a pattern for the failure event associated with the failure condition and wherein the inference is based upon an analysis of variance trends associated with the first voltage variances; monitoring performance of a monitored asset based on the inference; Page 2 of 13Application No. 16/166,739 AMENDMENT dated November 30, 2021 Response to Non-Final Office Action mailed September 1, 2021 
generating a second set of digital signatures for the monitored asset according to the monitoring, the second set of digital signatures for the monitored asset being  digital representations based on physical characteristics of voltage data from the monitored asset, the physical data including peaks, troughs, and features extracted from portioned segmented voltages; comparing the digital signature from the monitored asset to each of the set of digital signatures to identify one or more matches, the one or more matches indicating a future failure event for the monitored asset wherein digital signatures of the second set of digital signatures from the monitored asset include plots of voltage versus time with selected sub-areas of the plots indicating second voltage variances; 
wherein variance trends of the second voltage variances are used to predict future failure events.”
There is not enough support for the term “first digital signature” and “second digital signature”. The drawing Fig 6 and 7 present’s voltage variance for two separate embodiment as mentioned in Para [0046]-[0049] in specification.
According to Para [0046]-[0049] in specification Fig 6 and 7 presents two separate non-limiting implementation of a system 600 and 700. This does not defined as “first voltage variance”.

There is recitation of “voltage variance” and “trend “in the specification as follows
Para [0015], Para [0048] - Voltage variance.
Para [0020], Para [0026] - Trend
But there is no support for the term “variance trend”. The trend that is mentioned in the specification is asset trend, graphical trend.
There is not enough support for the term “the inference is based upon an analysis of variance trends”.
Specification Para [0024] recites – “The artificial intelligence component 106 can also generate inference”. Also based on Para [0030] discusses generating inference based on asset data. However there is no specific support that shows “inference based upon an analysis of variance trend”.
Therefore claim 1 is rejected based on 112(a).
Independent claims 8 and 15 are rejected for similar reason. 
Dependent claims 4-7, 11-14, 17-25 are rejected being dependent on rejected base claims.
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 4-8, 11-15, 17-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, the claim recites 

“first set of digital signatures from the set of voltage measurements according to the learning, the set of voltage measurements comprising physical voltage characteristics including peaks, troughs, and features extracted from portioned  voltages,”
“the second set of digital signatures for the monitored asset being  digital representations based on physical characteristics of voltage data from the monitored asset, the physical data including peaks, troughs, and features extracted from portioned segmented voltages”;
It is not clear from this definition what is the difference between first and second set of digital signature? Are they dedicated for different time? Or they are indicating different variance? Or they are indicating different embodiment? Or one is the reference one?
Thus it is unclear and indefinite.
Independent claims 8 and 15 are rejected for similar reason. 
Dependent claims 4-7, 11-14, 17-25 are rejected being dependent on rejected base claims.
For the purpose of examination this is interpreted as two sets of digital signature differing in time.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,4-8, 11-15 and 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over  Goldstein et al. (US 20170161130 A1), (hereinafter Goldstein) in view of   Asenjo et al (US 20140337277 A1) (hereinafter Asenjo) further in view of Bartram (US 20050141753 A1) (hereinafter Bartram) further in view of Kristian (FI 12690 B)(hereinafter Kristian) and further in view of Salahshoor  et al.( Salahshoor, Karim et al. "Fault detection and diagnosis of an industrial steam turbine using a distributed configuration of adaptive neuro-fuzzy inference systems." Simulation Modelling Practice and Theory 19.5 (2011): 1280-1293.) (hereinafter Salahshoor).
Regarding Claim 1 Goldstein teaches 
a processor (Fig 2, element 222) ; and
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (Fig 2, element 224, Data storage), comprising: 
collecting (Fig.1, element 112, Fig 2, element 204 , Para[0042], the data source 112 may be configured to generate and/or obtain data independently from the assets 102 and 104.As mentioned in Para[0052], in operation, the sensors 204 a set of voltage measurements from one or more assets ( Para[0004], the sensors may monitor parameters like voltage. As mentioned in Para[0054], various sensors 204 may be configured to measure other operating conditions of the asset 200, examples of which may include temperatures, pressures, speeds, acceleration or deceleration rates, friction, power usages, fuel usages, fluid levels, runtimes, voltages) ; 
generating a first set of digital signatures (Para [0080], Data characteristics may come in the form of signal signatures or metadata, among other examples. Unique identifier may be assigned to each asset. Examiner is interpreting this as first set of digital signature) from the set of voltage measurements (Para [0004], the sensors may monitor parameters like voltage. As mentioned in Para [0054], various sensors 204 may be configured to measure temperatures, pressures, speeds, acceleration or deceleration rates, friction, power usages, fuel usages, fluid levels, runtimes, voltages), 
Goldstein is silent with regards to  
performing learning associated with the set of voltage measurements using one or more artificial intelligence techniques; 
according to the learning, the set of voltage measurements comprising physical voltage characteristics including peaks, troughs, and features extracted from portioned  voltages, each digital signature of the first set of digital signatures being a digital representation and generated based upon the physical voltage characteristic ,  the first set of digital signatures representing a subset of the set of voltage measurements and including a plot of voltage versus time with selected sub-areas of the plots representing first voltage variances indicating a failure event associated with a failure condition; 
generating an inference regarding the first set of digital signatures, wherein the generated inference facilitates identification and classification of a set of patterns and wherein one of the patterns is a pattern for the failure event associated with  the failure condition and wherein the inference is based upon an analysis of variance trends associated with the first voltage variances; 
monitoring performance of a monitored asset;Page 2 of 13Application No. 16/166,739AMENDMENT dated November 30, 2021Response to Non-Final Office Action mailed September 1, 2021 generating a second set of digital signatures for the monitored asset according to the monitoring, the second set of digital signatures for the monitored asset being  digital representations based on physical characteristics of voltage data from the monitored asset, the physical data including peaks, troughs, and features extracted from portioned  voltages; 
wherein digital signatures of the second set of digital signatures from the monitored asset include plots of voltage versus time with selected sub-areas of the plots indicating second voltage variances; 
wherein variance trends of the second voltage variances are used to predict future failure events.
Asenjo teaches performing learning (Fig 9, element 208, Para[0072], line 13-15, “Baseline analysis component 208 can leverage any suitable analysis technique (e.g., machine learning, data mining, etc.) in order to learn, from an initially noisy set of machine learning based technique) associated with the set of measurements using one or more artificial intelligence techniques(Para[0072], line 21 -26,  baseline analysis component 208 (i.e. artificial intelligence technique)  can also learn to identify and reject data associated with a failed, abnormal, or otherwise non-optimal production run, so that only subsets of customer data associated with successful, normal, or optimal production runs are used to calculate baseline data for the industrial system(i.e. assets)) ;
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include an artificial intelligence component that performs learning associated with the set of measurements as taught by Asenjo into the measurement based fault detection technique of Goldstein since the technique of Asenjo is applied on fault detection technique. Therefore, this technique of implementing artificial intelligence will enhance prediction of fault detection and future asset downtime and monitor key performance indicator and help to take prompt action to avoid unpredicted downtime (Asenjo, Para [0009]).
The combination of Goldstein and Asenjo is silent with regards to 
according to the learning, the set of voltage measurements comprising physical voltage characteristics including peaks, troughs, and features extracted from portioned  voltages, each digital signature of the first set of digital signatures being a digital representation and generated based upon the physical voltage characteristic ,  the first set of digital signatures representing a subset of the set of voltage measurements and including a plot of voltage versus time with selected sub-areas of the plots representing first voltage variances indicating a failure event associated with a failure condition; 
generating an inference regarding the first set of digital signatures, wherein the generated inference facilitates identification and classification of a set of patterns and wherein one of the patterns is a pattern for  the failure event associated with  the failure condition and wherein the inference is based upon an analysis of variance trends associated with the first voltage variances; 
monitoring performance of a monitored asset;Page 2 of 13Application No. 16/166,739AMENDMENT dated November 30, 2021Response to Non-Final Office Action mailed September 1, 2021 generating a second set of digital signatures for the monitored asset according to the monitoring, the second set of digital signatures for the monitored asset being  digital representations based on physical characteristics of voltage data from the monitored asset, the physical data including peaks, troughs, and features extracted from portioned  voltages; 
wherein digital signatures of the second set of digital signatures from the monitored asset include plots of voltage versus time with selected sub-areas of the plots indicating second voltage variances; 
wherein variance trends of the second voltage variances are used to predict future failure events.
Bartram teaches 
according to the learning the set of voltage measurements comprising physical voltage characteristics including peaks, troughs, and features extracted (Para [0018], line 1-6, “Referring to FIG. 2, splitter 31 divides SS1 into its x and y peaks/troughs present in SS1x.” According to Para[0019], line 5-7, “The number (i.e. this is interpreting as features) of peak/troughs falling within each band is stored in memory”)  from portioned voltages (Para[0016], line 1-3, “DS=x1, y1, x2, y2, x3, y3, etc., is supplied to segmenter 21 (i.e. extracted) which divides (i.e. segmented)  DS into a series of segments SSn=SSl, SS2, SS3, etc.”. According to Para [0016], voltage measurements Vx and Vy are digitized and represented by x1, x2, y1 y2 etc.).
with selected sub-areas (Para[0016], sub areas are SS1,SS2…SSn)of the plots representing first voltage variances ( Para[0018], “variation is in the number of peak /trough”) indicating a failure event associated with a failure condition; 
wherein digital signatures of the second set of digital signatures from the monitored asset include plots of voltage versus time with selected sub-areas of the plots indicating second voltage variances (Para [0015]-[0018] represents concepts of sub areas which is presented by SSn. When n is 2 then it can present second set of voltage variance) 

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement the extraction of peak and trough from voltage measurement as taught by Bartram into the voltage measurement of Goldstein as modified by Asenjo since the technique of Bartram is applied on voltage measurement. Therefore, this technique of peak and trough extraction facilitate the collection of qualitative and quantitative data from voltage measurements and use them 

The combination of Goldstein, Asenjo, and Bartram is silent with regards to 
each digital signature of the first set of digital signatures being a digital representation and generated based upon the physical voltage characteristics, the first set of the digital signatures representing a subset of the set of voltage measurements and including  plots of voltage versus time.
indicating a failure event associated with a failure condition
generating an inference regarding the first set of digital signatures, wherein the generated inference facilitates identification and classification of a set of patterns and wherein one of the patterns is a pattern for  the failure event associated with  the failure condition and wherein the inference is based upon an analysis of variance trends associated with the first voltage variances; 
Kristian teaches 
each of the first set of digital signatures being a digital representation and generated based upon the physical voltage characteristics (Page 8, line 23-25, “In the second embodiment, the measured signal shape (According to page 8, line 15, the resulting signal shapes from both units are measured as the voltage variation in time”. So “measured signal shape (i.e. physical)” reads on “physical voltage characteristics) from each measurement point from the functioning unit need to be stored as a reference shape to constitute the signal signature of the .
each of the set of digital signatures representing a subset of the set of voltage measurements (Page 19, line 22-24, “The signals fed propagate throughout the electronic unit 3. The test is initiated by activating a switch 9, whereby the set of pre-defined signals (i.e. a subset of the set of voltage) is fed to the electronic unit 3.”) and including a plot of voltage versus time ( Page 9 , line 22-24, “The signal signatures (i.e. digital signatures ) can be presented simultaneously or separately on a user interface as graphs with the voltage as the y-axis and the time as the x-axis (i.e. a plot of voltage versus time ); 
generating a digital signature for the monitored asset ( Fig 1, 3b, Page 19, line 26-28, “electronic unit 3b is an actual unit under test”) according to the monitoring, the digital signature for the monitored asset (Page 15, line 24-27, “ The digital signatures both from the good unit and the actual unit under test are recorded from corresponding measurement points 8d - 8f, 8g - 8i (8d - 8f from the known good unit and 8d - 8f from the unit under test) and across the current limiting resistors of the corresponding unit”) being a digital representation based on physical characteristics of voltage data from the monitored asset (Page 16, line 12-14, “The digitizer of the measuring instrument 4 captures the analog signals from both units and samples a waveform and transforms it into discrete values that describe the signal shape (i.e. physical characteristics )that represent the signatures.”), the physical characteristics (Page 2, line 22-24, “A  physical characteristics) of a signal such as a wave moving in a physical medium or an abstract representation.”) of voltage data (According to page 8, line 15, The resulting signal shapes from both units are measured as the voltage variation in time)
 indicating (Page 6, line 26-30, “The method is mainly characterized by the steps of powering off the units for testing, and feeding one or more predefined signal shapes (i.e. comparison with these one or more shapes would generate one or more matches) of two or more different frequencies as input signals to the known functioning unit and to the unit to be tested at corresponding test points. The resulting signal shapes are measured from both units at corresponding measurement point. At least one resulting signal shape from the known functioning unit is compared (i.e. one or more matches indicating) with the corresponding resulting signal shape from the unit to be tested”.) failure event associated with a failure condition (Page 10, line 8-9, “Measured signatures from a unit under test (i.e. monitored asset) and a known good unit (i.e. each of the set of digital signatures) are compared to each other during the frequency sweep to identify faulty units.”)  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to teaching of digital signature comparison as taught by Kristian into the digital signature of Goldstein as modified by Asenjo, and Bartram since the technique of Kristian is applied on digital signature. Therefore, this technique of comparison between digital signatures will facilitate effective fault condition 
The combination of Goldstein, Asenjo, Bartram, and Kristian is silent with regards to generating an inference regarding the first set of digital signatures, wherein the generated inference facilitates identification and classification of a set of patterns and wherein one of the patterns of the set of patterns is a pattern for a failure event associated with a failure condition and wherein the inference is based upon an analysis of variance trends associated with first voltage variances; monitoring performance of a monitored asset.
Salahshoor teaches 
generating an inference (Abstract , line 2-3, “An innovative data-driven FDD methodology has been presented in this paper on the basis of a distributed configuration of three adaptive neuro-fuzzy inference system (ANFIS) classifiers for an industrial 440 MW power plant steam turbine with once-through Benson type boiler.”), wherein the generated inference  facilitates identification and classification (Page 1281, line 6-8, “Classification or pattern recognition (i.e. identification and classification) approach presents a third way to deal with diagnostic objectives.”) of a set of patterns (Abstract , line 11-14, A diverse set of test scenarios has been carried out to illustrate the successful diagnostic performances of the proposed FDD system against 12 major faults under challenging noise corrupted measurements and data deformation corresponding to a specific fault time history pattern (i.e. a set of patterns)”)and wherein one of the patterns of the set of  pattern is a pattern  for a failure event associated with a failure condition (Page 1290, line 12 -14 , “A challenging test scenario was  Through a variation in its corresponding ramp slope value, compared to its original fault pattern (i.e. a pattern for a failure event associated with a fault condition) recorded in Fig. 4.”) wherein the inference is based upon an analysis of variance trends associated with first voltage variances (Abstract, “three adaptive neuro-fuzzy inference system (ANF1S) classifiers for an industrial 440 MW power plant steam turbine with once-through Benson type boiler. Each ANFIS classifier has been developed for a dedicated category of four steam turbine faults. A preliminary set of conceptual and experimental studies has been conducted to realize such fault categorization scheme. A proper selection of four measured variables (i.e. variance of voltages) has been configured to feed each ANFIS classifier with the most influential diagnostic information.”). 
monitoring performance of a monitored asset based on the inference (Page 1282, line 11-12, “In this paper, an efficient fault detection and diagnosis (FDD) system is developed for an industrial steam turbine (i.e. monitored asset). For this purpose, ANFIS (i.e. neuro fuzzy inference system) technique is utilized as a pattern classifier for fault discrimination (i.e. monitoring performance)).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include inference to link in machine learning process for fault diagnosis as taught by Salahshoor into the 
Regarding Claim 4, the combination of Goldstein, Asenjo, Bartram, Kristian, and Salahshoor teaches the limitations of claim 1.
Goldstein further teaches 
 generating a notification for a computing device in response to a determination, based on the first set of digital signatures that includes the set of patterns regarding the set of voltage measurements, that voltage data for the asset satisfies a defined criterion. (Para [0060], user interface 212 to output an indication of the abnormal condition (i.e. a defined criterion), such as a visual and/or audible alert (i.e. notification)).

Regarding Claim 5, the combination of Goldstein, Asenjo, Bartram, Kristian, and Salahshoor teaches the limitations of claim 1.
Goldstein further teaches 
rendering a graphical user interface ( Para [0065], line 8-11, In some cases, the user interface 212 may include or provide connectivity to output components, such as display screens) via a computing device that provides information regarding the performance (Para [0060], visual alert for abnormal system i.e. performance) of the asset based on the first set of digital signatures.

Regarding Claim 6, the combination of Goldstein, Asenjo, Bartram, Kristian, and Salahshoor teaches the limitations of claim 1.
Goldstein teaches 
 modifying a parameter (Para [0187], line7-12, this intake workflow may cause the data science system 404 to signal to the data intake system 402 to transition to a different operating mode and/or modify an intake parameter.) for the monitored  asset , (Para[0004], the sensors may monitor parameters like voltage. As mentioned in Para [0054], various sensors 204 may be configured to measure other operating conditions of the asset 200 (i.e. monitored asset), examples of which may include temperatures, pressures, speeds, acceleration or deceleration rates, friction, power usages, fuel usages, fluid levels, runtimes, voltages) in response to a determination that a digital signature (Para [0080], Data characteristics may come in the form of signal signatures or metadata, among other examples. Unique identifier may be assigned to each asset) associated with the asset satisfies a defined criterion. (Para [0186], line1-10, “defined criteria” is the “failure event” as mentioned in this paragraph).
Goldstein is silent with regards to from the second set of digital signature.
Burtram further teaches 
From the second set of digital signature (This art teaches division of signals in different segments and indicate them by SS1-SSn (Para [0016]. Therefore it would be obvious any second division will generate a second signature which can then be used for further calculation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement second set of digital signature 

Regarding Claim 7, the combination of Goldstein, Asenjo, Bartram, Kristian, and Salahshoor teaches the limitations of claim 6.
Goldstein further teaches 
  Updating the set of digital signatures (Para [0080], line 11-12, “Data characteristics may come in the form of signal signatures or metadata, among other examples.”) based on monitored performance of the monitored asset. (According to Para [0121], line 1-5, “In particular, at block 604 the analytics system 108 may analyze historical operating data for a group of one or more assets (i.e. monitored assets) to identify past occurrences of a given failure from the set of failures. At block 606, the analytics system 108 may identify a respective set of operating data that is associated with each identified past occurrence of the given failure (i.e. monitored performance)”. As stated in Para [0122], “As the analytics system 108 continues to receive updated operating data (i.e. updating a set of digital signature) for the group of one or more assets, the analytics system 108 may also continue to refine the predictive model for the defined set of one or more failures by repeating steps 604-610 on the updated operating data.).
Goldstein is silent with regards to the second set of digital signature.
Burtram further teaches 
 the second set of digital signature (This art teaches division of signals in different segments and indicate them by SS1-SSn (Para [0016]. Therefore it would be obvious any second division will generate a second signature which can then be used for further calculation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement second set of digital signature as taught by Bartram into the voltage measurement of Goldstein as modified by Asenjo since the technique of Bartram is applied on digital signature. Therefore, this technique of multiple digital signature facilitate of enough data collection, comparison and analysis to make a reliable decision of fault detection.
Regarding Claim 8, Goldstein teaches 
collecting by a system comprising a processor  (Fig.1, element 112, Fig 2, element 204 , Para[0042], the data source 112 may be configured to generate and/or obtain data independently from the assets 102 and 104.As mentioned in Para[0052], in operation, the sensors 204 may be configured to obtain measurements continuously, periodically (e.g., based on a sampling frequency), and/or in response to some triggering event ) a set of voltage measurements from one or more assets ( Para[0004], the sensors may monitor parameters like voltage. As mentioned in Para[0054], various sensors 204 may be configured to measure other operating conditions of the asset 200, examples of which may include temperatures, pressures, speeds, acceleration or deceleration rates, friction, power usages, fuel usages, fluid levels, runtimes, voltages) ; 
generating a first set of digital signatures (Para [0080], Data characteristics may come in the form of signal signatures or metadata, among other examples. Unique identifier may be assigned to each asset. Examiner is interpreting this as first set of digital signature) from the set of voltage measurements (Para [0004], the sensors may monitor parameters like voltage. As mentioned in Para [0054], various sensors 204 may be configured to measure temperatures, pressures, speeds, acceleration or deceleration rates, friction, power usages, fuel usages, fluid levels, runtimes, voltages), 
Goldstein is silent with regards to  
performing learning associated with the set of voltage measurements using one or more artificial intelligence techniques; 
according to the learning, the set of voltage measurements comprising physical voltage characteristics including peaks, troughs, and features extracted from portioned  voltages, each digital signature of the first set of digital signatures being a digital representation and generated based upon the physical voltage characteristic ,  the first set of digital signatures representing a subset of the set of voltage measurements and including a plot of voltage versus time with selected sub-areas of the plots representing first voltage variances indicating a failure event associated with a failure condition; 
generating an inference regarding the first set of digital signatures, wherein the generated inference facilitates identification and classification of a set of patterns and wherein one of the patterns is a pattern for  the failure event associated with  the failure condition and wherein the inference is based upon an analysis of variance trends associated with the first voltage variances; 
monitoring performance of a monitored asset;Page 2 of 13Application No. 16/166,739AMENDMENT dated November 30, 2021Response to Non-Final Office Action mailed September 1, 2021 generating a second set of digital signatures for the monitored asset according to the monitoring, the second set of digital signatures for the monitored asset being  digital representations based on physical characteristics of voltage data from the monitored asset, the physical data including peaks, troughs, and features extracted from portioned  voltages; 
wherein digital signatures of the second set of digital signatures from the monitored asset include plots of voltage versus time with selected sub-areas of the plots indicating second voltage variances; 
wherein variance trends of the second voltage variances are used to predict future failure events.
Asenjo teaches performing learning (Fig 9, element 208, Para[0072], line 13-15, “Baseline analysis component 208 can leverage any suitable analysis technique (e.g., machine learning, data mining, etc.) in order to learn, from an initially noisy set of data, how to recognize normal system operation from a data perspective. In the light of specification of current application Para [0025], line 4-6, artificial intelligence component can employ any suitable machine learning based technique) associated with the set of measurements using one or more artificial intelligence techniques(Para[0072], line 21 -26,  baseline analysis component 208 (i.e. artificial intelligence technique)  can also learn to identify and reject data associated with a failed, abnormal, or otherwise non-optimal production run, so that only subsets of customer data associated with  ;
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include an artificial intelligence component that performs learning associated with the set of measurements as taught by Asenjo into the measurement based fault detection technique of Goldstein since the technique of Asenjo is applied on fault detection technique. Therefore, this technique of implementing artificial intelligence will enhance prediction of fault detection and future asset downtime and monitor key performance indicator and help to take prompt action to avoid unpredicted downtime (Asenjo, Para [0009]).
The combination of Goldstein and Asenjo is silent with regards to 
according to the learning, the set of voltage measurements comprising physical voltage characteristics including peaks, troughs, and features extracted from portioned  voltages, each digital signature of the first set of digital signatures being a digital representation and generated based upon the physical voltage characteristic ,  the first set of digital signatures representing a subset of the set of voltage measurements and including a plot of voltage versus time with selected sub-areas of the plots representing first voltage variances indicating a failure event associated with a failure condition; 
generating an inference regarding the first set of digital signatures, wherein the generated inference facilitates identification and classification of a set of patterns and wherein one of the patterns is a pattern for  the failure event associated with  the failure condition and wherein the inference is based upon an analysis of variance trends associated with the first voltage variances; 
monitoring performance of a monitored asset;Page 2 of 13Application No. 16/166,739AMENDMENT dated November 30, 2021Response to Non-Final Office Action mailed September 1, 2021 generating a second set of digital signatures for the monitored asset according to the monitoring, the second set of digital signatures for the monitored asset being  digital representations based on physical characteristics of voltage data from the monitored asset, the physical data including peaks, troughs, and features extracted from portioned  voltages; 
wherein digital signatures of the second set of digital signatures from the monitored asset include plots of voltage versus time with selected sub-areas of the plots indicating second voltage variances; 
wherein variance trends of the second voltage variances are used to predict future failure events.
Bartram teaches 
according to the learning the set of voltage measurements comprising physical voltage characteristics including peaks, troughs, and features extracted (Para [0018], line 1-6, “Referring to FIG. 2, splitter 31 divides SS1 into its x and y components SS1x=x1, x2, x3, etc. and SS1y=y1, y2, y3, etc. The processing of SS1x will now be described. Peak/trough detector 33 detects peaks/troughs present in SS1x.” According to Para[0019], line 5-7, “The number (i.e. this is interpreting as features) of peak/troughs falling within each band is stored in memory”)  from portioned voltages (Para[0016], line 1-3, “DS=x1, y1, x2, y2, x3, y3, etc., is supplied to segmenter 21 (i.e. extracted) which divides (i.e. segmented)  DS into a series of segments SSn=SSl, SS2, SS3, etc.”. According 
with selected sub-areas (Para[0016], sub areas are SS1,SS2…SSn)of the plots representing first voltage variances ( Para[0018], “variation is in the number of peak /trough”) indicating a failure event associated with a failure condition; 
wherein digital signatures of the second set of digital signatures from the monitored asset include plots of voltage versus time with selected sub-areas of the plots indicating second voltage variances (Para [0015]-[0018] represents concepts of sub areas which is presented by SSn. When n is 2 then it can present second set of voltage variance).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement the extraction of peak and trough from voltage measurement as taught by Bartram into the voltage measurement of Goldstein as modified by Asenjo since the technique of Bartram is applied on voltage measurement. Therefore, this technique of peak and trough extraction facilitate the collection of qualitative and quantitative data from voltage measurements and use them for future analysis/calculation which can help to monitor any unusual characteristics in the system which can eventually fails the whole system.
The combination of Goldstein, Asenjo, and Bartram is silent with regards to 
each digital signature of the first set of digital signatures being a digital representation and generated based upon the physical voltage characteristics, the first set of the digital signatures representing a subset of the set of voltage measurements and including  plots of voltage versus time.
indicating a failure event associated with a failure condition
generating an inference regarding the first set of digital signatures, wherein the generated inference facilitates identification and classification of a set of patterns and wherein one of the patterns is a pattern for  the failure event associated with  the failure condition and wherein the inference is based upon an analysis of variance trends associated with the first voltage variances; 
Kristian teaches 
each of the first set of digital signatures being a digital representation and generated based upon the physical voltage characteristics (Page 8, line 23-25, “In the second embodiment, the measured signal shape (According to page 8, line 15, the resulting signal shapes from both units are measured as the voltage variation in time”. So “measured signal shape (i.e. physical)” reads on “physical voltage characteristics) from each measurement point from the functioning unit need to be stored as a reference shape to constitute the signal signature of the functioning unit and correspondingly the measured signal”. According to page 4, line 10-11, this signature is digital signature).
each of the set of digital signatures representing a subset of the set of voltage measurements (Page 19, line 22-24, “The signals fed propagate throughout the electronic unit 3. The test is initiated by activating a switch 9, whereby the set of pre-defined signals (i.e. a subset of the set of voltage) is fed to the electronic unit 3.”) and including a plot of voltage versus time ( Page 9 , line 22-24, “The signal signatures (i.e. digital signatures ) can be presented simultaneously or time as the x-axis (i.e. a plot of voltage versus time ); 
generating a digital signature for the monitored asset ( Fig 1, 3b, Page 19, line 26-28, “electronic unit 3b is an actual unit under test”) according to the monitoring, the digital signature for the monitored asset (Page 15, line 24-27, “ The digital signatures both from the good unit and the actual unit under test are recorded from corresponding measurement points 8d - 8f, 8g - 8i (8d - 8f from the known good unit and 8d - 8f from the unit under test) and across the current limiting resistors of the corresponding unit”) being a digital representation based on physical characteristics of voltage data from the monitored asset (Page 16, line 12-14, “The digitizer of the measuring instrument 4 captures the analog signals from both units and samples a waveform and transforms it into discrete values that describe the signal shape (i.e. physical characteristics )that represent the signatures.”), the physical characteristics (Page 2, line 22-24, “A waveform is the shape and form (i.e. physical characteristics) of a signal such as a wave moving in a physical medium or an abstract representation.”) of voltage data (According to page 8, line 15, The resulting signal shapes from both units are measured as the voltage variation in time)
 indicating (Page 6, line 26-30, “The method is mainly characterized by the steps of powering off the units for testing, and feeding one or more predefined signal shapes (i.e. comparison with these one or more shapes would generate one or more matches) of two or more different frequencies as input signals to the known functioning unit and to the unit to be tested at corresponding test  failure event associated with a failure condition (Page 10, line 8-9, “Measured signatures from a unit under test (i.e. monitored asset) and a known good unit (i.e. each of the set of digital signatures) are compared to each other during the frequency sweep to identify faulty units.”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to teaching of digital signature comparison as taught by Kristian into the digital signature of Goldstein as modified by Asenjo, and Bartram since the technique of Kristian is applied on digital signature. Therefore, this technique of comparison between digital signatures will facilitate effective fault condition detection for monitoring asset using a certain range or level which will be indicated by the digital signature.
The combination of Goldstein, Asenjo, Bartram, and Kristian is silent with regards to 
generating an inference regarding the first set of digital signatures, wherein the generated inference facilitates identification and classification of a set of patterns and wherein one of the patterns of the set of patterns is a pattern for a failure event associated with a failure condition and wherein the inference is based upon an analysis of variance trends associated with first voltage variances; 
monitoring performance of a monitored asset.
Salahshoor teaches 
generating an inference (Abstract , line 2-3, “An innovative data-driven FDD methodology has been presented in this paper on the basis of a distributed configuration of three adaptive neuro-fuzzy inference system (ANFIS) classifiers for an industrial 440 MW power plant steam turbine with once-through Benson type boiler.”), wherein the generated inference  facilitates identification and classification (Page 1281, line 6-8, “Classification or pattern recognition (i.e. identification and classification) approach presents a third way to deal with diagnostic objectives.”) of a set of patterns (Abstract , line 11-14, A diverse set of test scenarios has been carried out to illustrate the successful diagnostic performances of the proposed FDD system against 12 major faults under challenging noise corrupted measurements and data deformation corresponding to a specific fault time history pattern (i.e. a set of patterns)”)and wherein one of the patterns of the set of  pattern is a pattern  for a failure event associated with a failure condition (Page 1290, line 12 -14 , “A challenging test scenario was organized in this section to assess the sensitivity performance of the proposed FDD system against an evolving change of fault time history profile(i.e. a set of patterns). For this purpose, the time-series pattern of fault# 1 (i.e. one of the patterns of the set) was changed. Through a variation in its corresponding ramp slope value, compared to its original fault pattern (i.e. a pattern for a failure event associated with a fault condition) recorded in Fig. 4.”) wherein the inference is based upon an analysis of variance trends associated with first voltage variances  
monitoring performance of a monitored asset based on the inference (Page 1282, line 11-12, “In this paper, an efficient fault detection and diagnosis (FDD) system is developed for an industrial steam turbine (i.e. monitored asset). For this purpose, ANFIS (i.e. neuro fuzzy inference system) technique is utilized as a pattern classifier for fault discrimination (i.e. monitoring performance)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include inference to link in machine learning process for fault diagnosis as taught by Salahshoor into the digital signature of Goldstein as modified by Asenjo, Bartram and Kristian since the technique of Salahshoor is applied on digital signature. Therefore, this technique of integrating inference into machine learning algorithm would generate intrinsically new knowledge and make reasoning process more creative in the field of fault detection.

Regarding Claim 11, the combination of Goldstein, Asenjo, Bartram, Kristian, and Salahshoor teaches the limitations of claim 8.
Goldstein further teaches 
generating, by the system, a notification for a computing device in response to a determination, based on the first set of digital signatures that includes the set of patterns regarding the set of voltage measurements, that voltage data for the monitored asset satisfies a defined criterion (Para [0060], user interface 212 to output an indication of the abnormal condition (i.e. a defined criterion), such as a visual and/or audible alert (i.e. notification)).
Regarding Claim 12 the combination of Goldstein, Asenjo, Bartram, Kristian, and Salahshoor teaches the limitations of claim 8.
Goldstein further teaches
 rendering, by the system, a graphical user interface (Para [0065], line 8-11, In some cases, the user interface 212 may include or provide connectivity to output components, such as display screens) via a computing device that provides information regarding the performance (Para [0060], visual alert for abnormal system i.e. performance) of the monitored asset based on the set of digital signatures.
Goldstein is silent with regards to the second set of digital signature
Burtram further teaches 
 The second set of digital signature (This art teaches division of signals in different segments and indicate them by SS1-SSn (Para [0016]. Therefore it would be obvious any second division will generate a second signature which can then be used for further calculation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement second set of digital signature 

Regarding Claim 13, the combination of Goldstein, Asenjo, Bartram, Kristian, and Salahshoor teaches the limitations of claim 8.
Goldstein further teaches 
modifying, by the system, a parameter (Para [0187], line7-12, this intake workflow may cause the data science system 404 to signal to the data intake system 402 to transition to a different operating mode and/or modify an intake parameter.) for the asset in response to a determination that a digital signature associated with the asset satisfies a defined criterion (Para [0186], line1-10, “defined criteria” is the “failure event” as mentioned in this paragraph).
Goldstein is silent with regards to from the second set of digital signature
Burtram further teaches 
From the second set of digital signature (This art teaches division of signals in different segments and indicate them by SS1-SSn (Para [0016]. Therefore it would be obvious any second division will generate a second signature which can then be used for further calculation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement second set of digital signature as taught by Bartram into the voltage measurement of Goldstein as modified by Asenjo 

Regarding Claim 14, the combination of Goldstein, Asenjo, Bartram, Kristian, and Salahshoor teaches the limitations of claim 8.
Goldstein further   Updating the first set of digital signatures (Para [0080], line 11-12, “Data characteristics may come in the form of signal signatures or metadata, among other examples.”) based on monitored performance of the monitored asset. (According to Para [0121], line 1-5, “In particular, at block 604 the analytics system 108 may analyze historical operating data for a group of one or more assets (i.e. monitored assets) to identify past occurrences of a given failure from the set of failures. At block 606, the analytics system 108 may identify a respective set of operating data that is associated with each identified past occurrence of the given failure (i.e. monitored performance)”. As stated in Para [0122], “As the analytics system 108 continues to receive updated operating data (i.e. updating a set of digital signature) for the group of one or more assets, the analytics system 108 may also continue to refine the predictive model for the defined set of one or more failures by repeating steps 604-610 on the updated operating data.).

Regarding Claim 15 Goldstein teaches 
collecting (Fig.1, element 112, Fig 2, element 204 , Para[0042], the data source 112 may be configured to generate and/or obtain data independently from the a set of voltage measurements from one or more assets ( Para[0004], the sensors may monitor parameters like voltage. As mentioned in Para[0054], various sensors 204 may be configured to measure other operating conditions of the asset 200, examples of which may include temperatures, pressures, speeds, acceleration or deceleration rates, friction, power usages, fuel usages, fluid levels, runtimes, voltages) ; 
generating a first set of digital signatures (Para [0080], Data characteristics may come in the form of signal signatures or metadata, among other examples. Unique identifier may be assigned to each asset. Examiner is interpreting this as first set of digital signature) from the set of voltage measurements (Para [0004], the sensors may monitor parameters like voltage. As mentioned in Para [0054], various sensors 204 may be configured to measure temperatures, pressures, speeds, acceleration or deceleration rates, friction, power usages, fuel usages, fluid levels, runtimes, voltages), 
Goldstein is silent with regards to  
performing learning associated with the set of voltage measurements using one or more artificial intelligence techniques; 
according to the learning, the set of voltage measurements comprising physical voltage characteristics including peaks, troughs, and features extracted from portioned  voltages, each digital signature of the first set of digital signatures being a digital representation and generated based upon the physical voltage characteristic ,  the first set of digital signatures representing a subset of the set of voltage measurements and including a plot of voltage versus time with selected sub-areas of the plots representing first voltage variances indicating a failure event associated with a failure condition; 
generating an inference regarding the first set of digital signatures, wherein the generated inference facilitates identification and classification of a set of patterns and wherein one of the patterns is a pattern for  the failure event associated with  the failure condition and wherein the inference is based upon an analysis of variance trends associated with the first voltage variances; 
monitoring performance of a monitored asset;Page 2 of 13Application No. 16/166,739AMENDMENT dated November 30, 2021Response to Non-Final Office Action mailed September 1, 2021 generating a second set of digital signatures for the monitored asset according to the monitoring, the second set of digital signatures for the monitored asset being  digital representations based on physical characteristics of voltage data from the monitored asset, the physical data including peaks, troughs, and features extracted from portioned  voltages; 
wherein digital signatures of the second set of digital signatures from the monitored asset include plots of voltage versus time with selected sub-areas of the plots indicating second voltage variances; 
wherein variance trends of the second voltage variances are used to predict future failure events.
Asenjo teaches performing learning (Fig 9, element 208, Para[0072], line 13-15, “Baseline analysis component 208 can leverage any suitable analysis technique (e.g., machine learning, data mining, etc.) in order to learn, from an initially noisy set of data, how to recognize normal system operation from a data perspective. In the light of specification of current application Para [0025], line 4-6, artificial intelligence component can employ any suitable machine learning based technique) associated with the set of measurements using one or more artificial intelligence techniques(Para[0072], line 21 -26,  baseline analysis component 208 (i.e. artificial intelligence technique)  can also learn to identify and reject data associated with a failed, abnormal, or otherwise non-optimal production run, so that only subsets of customer data associated with successful, normal, or optimal production runs are used to calculate baseline data for the industrial system(i.e. assets)) ;
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include an artificial intelligence component that performs learning associated with the set of measurements as taught by Asenjo into the measurement based fault detection technique of Goldstein since the technique of Asenjo is applied on fault detection technique. Therefore, this technique of implementing artificial intelligence will enhance prediction of fault detection and future asset downtime and monitor key performance indicator and help to take prompt action to avoid unpredicted downtime (Asenjo, Para [0009]).
The combination of Goldstein and Asenjo is silent with regards to 
according to the learning, the set of voltage measurements comprising physical voltage characteristics including peaks, troughs, and features extracted from portioned  voltages, each digital signature of the first set of digital signatures being a digital representation and generated based upon the physical voltage characteristic ,  the first set of digital signatures representing a subset of the set of voltage measurements and including a plot of voltage versus time with selected sub-areas of the plots representing first voltage variances indicating a failure event associated with a failure condition; 
generating an inference regarding the first set of digital signatures, wherein the generated inference facilitates identification and classification of a set of patterns and wherein one of the patterns is a pattern for  the failure event associated with  the failure condition and wherein the inference is based upon an analysis of variance trends associated with the first voltage variances; 
monitoring performance of a monitored asset;Page 2 of 13Application No. 16/166,739AMENDMENT dated November 30, 2021Response to Non-Final Office Action mailed September 1, 2021 generating a second set of digital signatures for the monitored asset according to the monitoring, the second set of digital signatures for the monitored asset being  digital representations based on physical characteristics of voltage data from the monitored asset, the physical data including peaks, troughs, and features extracted from portioned  voltages; 
wherein digital signatures of the second set of digital signatures from the monitored asset include plots of voltage versus time with selected sub-areas of the plots indicating second voltage variances; 
wherein variance trends of the second voltage variances are used to predict future failure events.
Bartram teaches 
according to the learning the set of voltage measurements comprising physical voltage characteristics including peaks, troughs, and features extracted (Para peaks/troughs present in SS1x.” According to Para[0019], line 5-7, “The number (i.e. this is interpreting as features) of peak/troughs falling within each band is stored in memory”)  from portioned voltages (Para[0016], line 1-3, “DS=x1, y1, x2, y2, x3, y3, etc., is supplied to segmenter 21 (i.e. extracted) which divides (i.e. segmented)  DS into a series of segments SSn=SSl, SS2, SS3, etc.”. According to Para [0016], voltage measurements Vx and Vy are digitized and represented by x1, x2, y1 y2 etc.).
with selected sub-areas (Para[0016], sub areas are SS1,SS2…SSn)of the plots representing first voltage variances ( Para[0018], “variation is in the number of peak /trough”) indicating a failure event associated with a failure condition; 
wherein digital signatures of the second set of digital signatures from the monitored asset include plots of voltage versus time with selected sub-areas of the plots indicating second voltage variances (Para [0015]-[0018] represents concepts of sub areas which is presented by SSn. When n is 2 then it can present second set of voltage variance) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement the extraction of peak and trough from voltage measurement as taught by Bartram into the voltage measurement of Goldstein as modified by Asenjo since the technique of Bartram is applied on voltage measurement. Therefore, this technique of peak and trough 
The combination of Goldstein, Asenjo, and Bartram is silent with regards to 
each digital signature of the first set of digital signatures being a digital representation and generated based upon the physical voltage characteristics, the first set of the digital signatures representing a subset of the set of voltage measurements and including  plots of voltage versus time.
indicating a failure event associated with a failure condition
generating an inference regarding the first set of digital signatures, wherein the generated inference facilitates identification and classification of a set of patterns and wherein one of the patterns is a pattern for  the failure event associated with  the failure condition and wherein the inference is based upon an analysis of variance trends associated with the first voltage variances; 
Kristian teaches 
each of the first set of digital signatures being a digital representation and generated based upon the physical voltage characteristics (Page 8, line 23-25, “In the second embodiment, the measured signal shape (According to page 8, line 15, the resulting signal shapes from both units are measured as the voltage variation in time”. So “measured signal shape (i.e. physical)” reads on “physical voltage characteristics) from each measurement point from the functioning unit need to be stored as a reference shape to constitute the signal signature of the .
each of the set of digital signatures representing a subset of the set of voltage measurements (Page 19, line 22-24, “The signals fed propagate throughout the electronic unit 3. The test is initiated by activating a switch 9, whereby the set of pre-defined signals (i.e. a subset of the set of voltage) is fed to the electronic unit 3.”) and including a plot of voltage versus time ( Page 9 , line 22-24, “The signal signatures (i.e. digital signatures ) can be presented simultaneously or separately on a user interface as graphs with the voltage as the y-axis and the time as the x-axis (i.e. a plot of voltage versus time ); 
generating a digital signature for the monitored asset ( Fig 1, 3b, Page 19, line 26-28, “electronic unit 3b is an actual unit under test”) according to the monitoring, the digital signature for the monitored asset (Page 15, line 24-27, “ The digital signatures both from the good unit and the actual unit under test are recorded from corresponding measurement points 8d - 8f, 8g - 8i (8d - 8f from the known good unit and 8d - 8f from the unit under test) and across the current limiting resistors of the corresponding unit”) being a digital representation based on physical characteristics of voltage data from the monitored asset (Page 16, line 12-14, “The digitizer of the measuring instrument 4 captures the analog signals from both units and samples a waveform and transforms it into discrete values that describe the signal shape (i.e. physical characteristics )that represent the signatures.”), the physical characteristics (Page 2, line 22-24, “A  physical characteristics) of a signal such as a wave moving in a physical medium or an abstract representation.”) of voltage data (According to page 8, line 15, The resulting signal shapes from both units are measured as the voltage variation in time)
 indicating (Page 6, line 26-30, “The method is mainly characterized by the steps of powering off the units for testing, and feeding one or more predefined signal shapes (i.e. comparison with these one or more shapes would generate one or more matches) of two or more different frequencies as input signals to the known functioning unit and to the unit to be tested at corresponding test points. The resulting signal shapes are measured from both units at corresponding measurement point. At least one resulting signal shape from the known functioning unit is compared (i.e. one or more matches indicating) with the corresponding resulting signal shape from the unit to be tested”.) Failure event associated with a failure condition (Page 10, line 8-9, “Measured signatures from a unit under test (i.e. monitored asset) and a known good unit (i.e. each of the set of digital signatures) are compared to each other during the frequency sweep to identify faulty units.”)  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to teaching of digital signature comparison as taught by Kristian into the digital signature of Goldstein as modified by Asenjo, and Bartram since the technique of Kristian is applied on digital signature. Therefore, this technique of comparison between digital signatures will facilitate effective fault condition 
The combination of Goldstein, Asenjo, Bartram, and Kristian is silent with regards to 
generating an inference regarding the first set of digital signatures, wherein the generated inference facilitates identification and classification of a set of patterns and wherein one of the patterns of the set of patterns is a pattern for a failure event associated with a failure condition and wherein the inference is based upon an analysis of variance trends associated with first voltage variances; 
monitoring performance of a monitored asset.
Salahshoor teaches 
generating an inference (Abstract , line 2-3, “An innovative data-driven FDD methodology has been presented in this paper on the basis of a distributed configuration of three adaptive neuro-fuzzy inference system (ANFIS) classifiers for an industrial 440 MW power plant steam turbine with once-through Benson type boiler.”), wherein the generated inference  facilitates identification and classification (Page 1281, line 6-8, “Classification or pattern recognition (i.e. identification and classification) approach presents a third way to deal with diagnostic objectives.”) of a set of patterns (Abstract , line 11-14, A diverse set of test scenarios has been carried out to illustrate the successful diagnostic performances of the proposed FDD system against 12 major faults under challenging noise corrupted measurements and data deformation corresponding and wherein one of the patterns of the set of  pattern is a pattern  for a failure event associated with a failure condition (Page 1290, line 12 -14 , “A challenging test scenario was organized in this section to assess the sensitivity performance of the proposed FDD system against an evolving change of fault time history profile(i.e. a set of patterns). For this purpose, the time-series pattern of fault# 1 (i.e. one of the patterns of the set) was changed. Through a variation in its corresponding ramp slope value, compared to its original fault pattern (i.e. a pattern for a failure event associated with a fault condition) recorded in Fig. 4.”) wherein the inference is based upon an analysis of variance trends associated with first voltage variances (Abstract, “three adaptive neuro-fuzzy inference system (ANF1S) classifiers for an industrial 440 MW power plant steam turbine with once-through Benson type boiler. Each ANFIS classifier has been developed for a dedicated category of four steam turbine faults. A preliminary set of conceptual and experimental studies has been conducted to realize such fault categorization scheme. A proper selection of four measured variables (i.e. variance of voltages) has been configured to feed each ANFIS classifier with the most influential diagnostic information.”). 
monitoring performance of a monitored asset based on the inference (Page 1282, line 11-12, “In this paper, an efficient fault detection and diagnosis (FDD) system is developed for an industrial steam turbine (i.e. monitored asset). For this purpose, ANFIS (i.e. neuro fuzzy inference system) technique is utilized as a pattern classifier for fault discrimination (i.e. monitoring performance)).

Regarding Claim 17, the combination of Goldstein, Asenjo, Bartram, Kristian, and Salahshoor teaches the limitations of claim 15.
Goldstein further teaches
generating a notification for a computing device in response to a determination, based on the first set of digital signatures that includes the set of patterns regarding the set of voltage measurements, that voltage data for the monitored asset satisfies a defined criterion. (Para [0060], user interface 212 to output an indication of the abnormal condition (i.e. a defined criterion), such as a visual and/or audible alert (i.e. notification)).

Regarding Claim 18, the combination of Goldstein, Asenjo, Bartram, Kristian, and Salahshoor teaches the limitations of claim 15.
 Goldstein further teaches 
rendering a graphical user interface (Para [0065], line 8-11, In some cases, the user interface 212  include or provide connectivity to output components, such as display screens) via a computing device that provides information regarding the performance  of the asset based on the set of digital signatures.
Goldstein is silent with regards to the second set of digital signature.
Burtram further teaches 
 the second set of digital signature (This art teaches division of signals in different segments and indicate them by SS1-SSn (Para [0016]. Therefore it would be obvious any second division will generate a second signature which can then be used for further calculation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement second set of digital signature as taught by Bartram into the voltage measurement of Goldstein as modified by Asenjo since the technique of Bartram is applied on digital signature. Therefore, this technique of multiple digital signature facilitate of enough data collection, comparison and analysis to make a reliable decision of fault detection.

Regarding Claim 19 the combination of Goldstein, Asenjo, Bartram, Kristian, and Salahshoor teaches the limitations of claim 15.
Goldstein further teaches
modifying a parameter (Para [0187], line7-12, this intake workflow may cause the data science system 404 to signal to the data intake system 402 to transition to a different operating mode and/or modify an intake parameter.) for the asset in response to a determination that a digital signature associated with the asset satisfies a defined criterion (Para [00186], line1-10, “defined criteria” is the “failure event” as mentioned in this paragraph).
Goldstein is silent with regards to from the second set of digital signature
Burtram further teaches 
From the second set of digital signature (This art teaches division of signals in different segments and indicate them by SS1-SSn (Para [0016]. Therefore it would be obvious any second division will generate a second signature which can then be used for further calculation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement second set of digital signature as taught by Bartram into the voltage measurement of Goldstein as modified by Asenjo since the technique of Bartram is applied on digital signature. Therefore, this technique of multiple digital signature facilitate of enough data collection, comparison and analysis to make a reliable decision of fault detection.

Regarding Claim 20, the combination of Goldstein, Asenjo, Bartram, Kristian, and Salahshoor teaches the limitations of claim 1.
Goldstein further teaches updating the first set of digital signatures (Para [0080], line 11-12, “Data characteristics may come in the form of signal signatures or metadata, among other examples.”) based on monitored performance of the monitored asset. (According to Para [0121], line 1-5, “In particular, at block 604 the analytics system 108 may analyze historical operating data for a group of one or more assets (i.e. monitored assets) to identify past occurrences of a given failure from the set of failures. At block  “As the analytics system 108 continues to receive updated operating data (i.e. updating a set of digital signature) for the group of one or more assets, the analytics system 108 may also continue to refine the predictive model for the defined set of one or more failures by repeating steps 604-610 on the updated operating data.).

Regarding Claim 21, 22, and 23 the combination of Goldstein, Asenjo, Bartram, Kristian, and Salahshoor teaches the limitations of claim 1, 8, and 15 respectively.
Goldstein further teaches
wherein the monitored asset is associated with aviation systems, engine systems (Para[0002], line 7-9, “some assets may include multiple subsystems that must operate in harmony for the asset to function properly (e.g., an engine, transmission, etc. of a locomotive)”), aircraft systems, automobile systems, water craft systems, industrial equipment systems, industrial systems, manufacturing systems, factory systems, energy management systems, power grid systems, water supply systems, transportation systems, healthcare systems, refinery systems, media systems, financial systems, data-driven prognostics systems, computer network systems, or communication systems.  
Regarding Claim 24 and 25, the combination of Goldstein, Asenjo, Bartram, Kristian, and Salahshoor teaches the limitations of claim 1 and 8 respectively.
Salahshoor further teaches
wherein the artificial intelligence techniques utilize one or more of expert systems, fuzzy logic (Abstract, “neuro-fuzzy inference system (ANFIS)), support vector machines, Hidden Markov Models, greedy search algorithms, rule-based systems, Bayesian models, neural networks, data fusion, utility- based analytical systems.

Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Bickel (US 2020/0011908A1) - This art discusses about dynamic tolerance of power monitoring system (Abstract).
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached on 8:00PM-4PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Arleen M. Vazquez   can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AEYSHA SULTANA
Examiner
Art Unit 2862



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        1/27/2022